DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a system and method for holding a fiber optic cable against a wellbore with a coupling device. The coupling device has one or more cavities for receiving the cable and the coupling device to hold the cable when disposed in the cavity against a surface of the wellbore. Additionally, an optical source sends interrogating pulses into the fiber optic cable and a detector monitoring the changes in backscatter light generated by the fiber optic cable in response to the interrogating pulses. Applicant is also claiming at least one coupling device installed along the cable having one or more through cavities for receiving the cable, and configured to hold the cable when disposed in the cavity against a surface of a wellbore, wherein the at least one coupling device comprises a centralizer, having a central element and a plurality of members disposed around the central element configured to contact the borehole wall and keep the central element at the center of the borehole, and one or more spacers for keeping the cable away from the center element. The novel feature is the at least one coupling device comprises a centralizer, having a central element and a plurality of members disposed around the central element configured to contact the borehole wall and keep the central element at the center of the borehole, and one or more spacers for keeping the cable away from the center element. Examiner did not find prior art that taught all of the elements and limitation taught in the independent claims 1, 24 and 25.  For these reasons, this application is in a condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676